Martin, J.
The defendant complains of a judgment, by which the claim of the plaintiff, a joint and several co-debtor of his, for the excess of payments, made on account of the common debt, is sustained. The question turns upon mere matters of fact and of calculation. We have carefully examined the amount and dates of the different items in the plaintiff’s account, and have gone over the calculations of the First Judge, and have arrived at the result to which he was led.
The plaintiff has claimed damages for the frivolous appeal. As the balance is not large, being only $356, and the judgment allows interest thereon, at the rate of ten per cent, we have not thought proper to allow damages.

Judgment affirmed.